CRAIG, Acting P. J.
After charge by complaint in the police court of the city of Glendale, a plea of guilty and sentence for violation of an ordinance making certain acts offenses if committed on a public street, on private premises or to the annoyance of other persons, it is sought by habeas corpus to release the defendant upon the ground that the complaint did not state facts sufficient to constitute a public offense, the claim being that the description of the premises is defective.
The forbidden acts were alleged to have been committed at No. 617 East Garfield Street, to the annoyance of other persons. We are convinced that the complaint stated a cause of action.
The writ is discharged and petitioner remanded.
Desmond, J., and Willis, J., pro tem., concurred.